March 31,   1952

Hon. J. R. Alamia       Opinion No. V-1430
Criminal District Atty.
Hidalgo Co,unty         Re: Authority of the County
Edinburg, Texas              Judge to commit a delin-
                             quent boy to the Youth
                             Development Council with-
                             out action by the Juve-
Dear Mr. Alamia:             nile Board.
          Your request for an opinion of this office
relates to the commitment of a j,uveniledelinquent,
and presents the following q.uestions:
          "Question #l. Since we have in this
     co,untytwo District Courts, should the
     judges of the said two District Co,urts,to-
     gether with the County Judge of this county,
     meet as a j,uvenileboard and designate one
     of the District Courts as a j,uvenilecourt,
     especially since the enactment of the stat-
     ute creating the juvenile board, said board
     has not met and we have at this time a new
     District Judge and a new County Judge?
          "Question #2. Assuming the facts in
     Question #l, would the County Judge of Hi-
     dalgo County, Texas, being a member of the
     juvenile board of Hidalgo County, have any
     jurisdiction to hear the facts in the above
     mentioned case and commit the boy to Gates-
     ville if his discretion so dictated?
          "Question #3. Assuming the facts in
     Question #l, could the County Judge of Hi-
     dalgo County, Texas, being a member of the
     juvenile board of this county, have a right
     to hear the facts fn the case~and then re-
     commend to the District Judge, who has in
     the past heard all cases of juvenile delin-
     quency in this county, that the boy be com-
     mitted to the Gatesville School for Boys?"
          Article 5139B, V.C.S., provides:
                                                       ,

Han, J. R. Alamia, page 2   (V-1430)


         'In all counties having a population
    of more than one hundred thousand.(100,000)
    inhabitants, according to the lastpreced-
    ing Federal Census, and bordering on the
    Republic of Mexico, the Judges of the Dis-
    trict Courts and the County Judges are here-
    by constituted a County Juvenile Board.
    The members of the County Juvenile Board
    shall each be allowed additional compen-
    sation in the amount of Fifteen Hundred
    ($1500000) Dollars per annum which shall
    be paid in twelve (12) equal installments
    out of the general funds of the county.
    Provided, however, that no member of such
    Board shall receive more than Fifteen Hun-
    dred ($1500.00) Dollars per annum as $om-
    pensation for services on such Board.
          Section 4 of Article 2338-1, V.C:S., is in
part as follows:
          "Section 4. There is hereby estab-
     lished as follows in each~county of the
     State a court of record to be known as
     the juvenile court, having such jurisdic-
     tions as may be necessary to carry out
     the provisions of this Act.
          "In all counties having only one (1)
     district court and having a juvenile board,
     such board shall designate the county court
     or the district court to be the juvenile
     court for such county, and in all other
     counties having only one (1) district court,
     but no juvenile board, the county judge and
     the district judge of such county shall
     designate the county or district court of
     such county asthe juvenile court. In coun-
     ties having two (2) or more district courts
     or one (1) or more district co,urtsand one
     (1) or more criminal district courts, and
     having a juvenile board, such board shall
     designate one (1) of such district courts
     or criminal district courts to be the juve-
     nile court of such county, and in all other
     counties having two (2) or more district
     courts, or one (1) or more district courts
     and one (1) or more criminal dis,trictcourts,
     the judges of such courts and the county
Hon. J. R. Alamia, page 3   (v-1430)



    judge of such counties shall designate
    one (1) of such district courts or crimi-
    nal district courts as the juvenile court
    of such county. All such designations
    may be changed from time to time by such
    boards or such judges as are authorized
    herein to make the same, for the conven-
    ience of the people and the welfare of minors;
    provided, that there shall be at all times
    a juvenile court designated for each county.
    It is the intent of the Legislature that in
    selecting a court to be the juvenile court
    of each county, such selection be made as
    far as practicable so that the court desig-
    nated as the juvenile court will be one
    which is presided over by a judge who has a
    sympathetic understanding of the problems of
    child welfare, and that changes in the desig-
    nations of juvenile courts be made only when
    the best interests of the public require it."
          Hidalgo County has a population of 160,446
inhabitants according to the 1950 'FederalCensus, and
borders on the Republic of Mexico. Therefore, the
provisions of Article 5139B are applicable and there
is established a juvenile board within the county.
There are also two district courts within the county,
namely the 92nd and 93rd Judicial District.Courts.
Section 4 of Article 2338-1, V.C,S., expressly provides
that "in counties having two (2) or more district
courts o 0 . and having a juvenile board such board
shall designate one of such district courts 0 0 e to
be the juvenile court of such county." Therefore, in
answer to your first question it is our opinion that the
juvenile board should meet and designate one of the
district courts as the juvenile court of Hidalgo County.
          Concerning your second question, Section 5
of Article 2338-1, V.C.S., provides that:
          "The Juvenile Co,urt shall have exclu-
     sive original jurisdiction in proceedings
     governing any delinquent child, and such
     court shall be deemed in session at all
     times."
          Articles 1083 thro.ugh1093, V.C,C.P., with
regard to jurisdiction of the county court in cases
Hon. J. R. Alamia, page 4   (V-1430)


involving delinquent children, were specifically re-
pealed by Section 24 of Article 2338-1, V.C.S. Based
upon these provisions, it is our opinion that the coun-
ty judge of Hidalgo County, although a member of the
juvenile board, has no jurisdiction to hear facts in a
particular case and commit a subject to the Youth De-
velopment Council.
          The general tenor of Article 2338-1, V.C.S.,
indicates that the Judge of the J~uvenileCourt has ex-
clusive jurisdiction to conduct the hearing as well as
to proceed to completion in every case within the pro-
visions of that statute. Section 13 indicates very
clearly that the j.uvenilecourt must hear the facts in
that it provides:
          "The Judge may conduct the hearing in an
     informal manner and may adjourn the hearing
     from time to time. In the hearing of any case
     the general public may be excluded. All cases
     involving children shall be heard separately
     and apart from the trial of cases against adults.
         "If no jury is demanded, the Judge shall
    proceed with the hearing. When the proceed-
    ing is with a jury, the verdict shall state
    whether the juvenile is a 'delinquent child'
    within the meaning of this Act, and if the
    Judge~or jury finds that the child is delin-
    quent, or otherwise within the provisions of
    this Act, the court may by order entered pro-
    ceed as follows:"
          You are therefore advised in answer to your
third question that a child may be adjudged delinquent
only after a hearing in the juvenile court and the Judge
of that Court is not authorized to enter a judgment upon
recommendations of the County Judge witho,uta hearing in
the juvenile court.
.’   .




         Hon. J, R. Alamia, page 5   (V-1430)


                                SUMMARY
                   The juvenile board in Hidalgo County, a
              c0,unt.y
                     with two district courts, must appoint
              one of the district judges as a juvenile court.
                                     Yours very truly,
         APPROVED:                     PRICE DANIEL
                                     Attorney General
         J. C. Davis. Jr.
         County Affairs Division
         E. Jacobson                 B,r%-u_wlu,
         Reviewing Assistant            Burnell Waldrep
                                              Assistant         /
         Charles D. Mathews
         First Assistant